DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Applicant elected group I (modified nanoparticles) with traverse in the reply filed on 25 Sept, 2020.  The traversal was found unpersuasive, and the election/restriction requirement made final in the office action of 9 Oct, 2020.

Claims Status
Claims 19-23 and 32-63 are pending.
Claims 32-63 are new.

New Objections
Claims 23 and 38 are objected to because of the following informalities:  these claims refer to figures to describe the subject matter of the claims.  Incorporation by reference of a figure is permitted only in exceptional circumstances where there is no practical way to define the invention in words and it is more concise to incorporate by reference than duplicating a drawing into the claim (MPEP 2173.05(s))  Appropriate correction is required.


Withdrawn Rejections


Maintained/Modified Rejections
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 19-23, 32-47, 50-57, and 61-63 are rejected under 35 U.S.C. 101 because the claims are drawn to a natural phenomenon.  Please note that this rejection has been modified to include new claims.

The Supreme Court has ruled that there is a three part test (the Mayo test) for patent eligibility under this statute:
Are the claims drawn to a process, machine, manufacture, or composition of matter?
If the first test is met, are the claims drawn to cover one or more embodiments that are a judicial exception?
If a judicial exception applies, are there additional elements beyond the judicial exception?

Applied to the claims, the answer to these inquiries are as follows:
Applicant is claiming vault particles, a composition of matter.  The examined claims satisfy the first test.
As noted in the restriction requirement, the rat vault protein, when compared to the frog vault protein, has multiple mutations in the loop section of the shoulder region.  Given the ability of the immune system to recognize a random sequence, it is reasonable to assume that there is an antibody and/or a T-cell receptor that can recognize these differences.  In addition, there are known variants where the unstructured area in the shoulder region are mutated compared to the reference 
There are no obvious elements beyond the natural phenomenon.  Binding to other species (either receptors or ligands) is governed by the sequence, which is part of the natural phenomenon, nor has applicant pointed to non-natural features that are claim requirements.

Following the Mayo test, the claims unfortunately lack patent eligibility.
response to applicant’s arguments
	Applicant argues that the invention acquires new elements (binding) compared to wild type particles, that there is no evidence that the wild type particles will bind to an antibody or T-cell receptor, that the invention is beyond the wild type variation, that vault particles do not form autoantibodies (so they are not immunogenic), and that replacing the loop sequence of a rat vault protein with a frog vault protein is not naturally occurring, 
Applicant's arguments filed 1 Feb, 2021 have been fully considered but they are not persuasive.

Applicant argues that embodiments of the invention have a new property, binding, which is not present in the naturally occurring variants.  It is agreed that there are embodiments that meet the claim limitations that are not naturally occurring, but applicants have not proven that the naturally occurring variants do not also bind to anything.
Applicants next argue that there is no evidence that wild type particles will bind to an antibody or T-cell receptor, and point out that there is no known autoimmunity to major vault particles.  Note that this is based on a reference that is not of record, which makes it impossible to verify the teachings of the reference.  Given the well known ability of the immune system to target a random polypeptide, it is difficult to believe that there is no antibody or T-cell receptor that will bind to a naturally occurring variant, esp. as the naturally occurring variants have every structural feature that applicants have stated is required for binding.
Finally, applicants argue that replacing the loop sequence of a rat vault protein with a loop from a frog vault protein is not naturally occurring.  While true, this is not what the rejection is based upon.  The rejection 

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 19-23, 32-47, 50-57, 59, and 61-63 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
The MPEP lists factors that can be used to determine if sufficient evidence of possession has been furnished in the disclosure of the application.  These include "level of skill and knowledge in the art, partial structure, physical and/or chemical properties, functional characteristics alone or coupled with a known or disclosed correlation between structure and function, and the method of making the claimed invention.  Disclosure of any combination of such identifying characteristics that distinguish the claimed invention from other materials and would lead one of skill in the art to the conclusion that the applicant was in possession of the claimed species is sufficient" (MPEP 2163).
A claimed genus may be satisfied through sufficient description of a representative number of species or disclosure of relevant, identifying characteristics such as functional characteristics coupled with a known or 
The analysis for adequate written description considers (a) actual reduction to practice, (b) disclosure of drawings or structural chemical formulas, (c) sufficient relevant identifying characteristics in the way of complete/partial structure or physical and/or chemical properties or functional characteristics when coupled with known or disclosed correlation with structure and (d) representative number of samples.
The issue at question is if a person of skill in the art could identify which sequences will bind to a receptor or ligand.

(a and b) actual reduction to practice and disclosure of drawings or structural chemical formulas:  Applicant discusses modifying the compounds to add a receptor or ligand binding domain, but give very little information as to what sequences make up such domains.  There is a single example (example 8), where a peptide sequence DYKDDDDK was inserted into the shoulder domain; this sequence is referred to as an epitope tag (paragraph 120).
(c) sufficient relevant identifying characteristics in the way of complete/partial structure or physical and/or chemical properties or functional characteristics when coupled with known or disclosed correlation with structure:  Applicant has claimed vault proteins modified to express a receptor or ligand binding domain.  This requires that the vault proteins have a sequence with the functional ability to specifically bind to a receptor or ligand.  However, applicant has not provided the information required to determine if a given sequence specifically binds to any specific ligand or receptor.  A person of skill in the art would be unable to determine what sequence/chemical/physical structures are required to meet the functional limitation.  In essence, applicants have claimed their invention by function.  That is not sufficient to meet the written description requirement.
The claims of the instant application require or allow as a member of a Markush group, that the modified vault particles bind to a receptor or ligand.  Unfortunately, the state of the art is not such that a person skilled in this field can take a list of peptides and identify which ones bind to this target and which ones bind to that target.  Please note that Chan et al (Chem. Sci. (2018) 9 p6480-6489) recently discovered a new binding site of G-protein 
Similarly, Peltomaa et al (ACS Omega (2019) 4 p11569-11580) discuss phage display to find recognition elements that bind to drugs or biomolecules (abstract), again after the priority date of applicant’s invention.  The fact that a method to find such binding elements was of enough interest to be published in an academic journal means that the chemical space of peptides that bind to receptors/ligands has not been fully explored.
Even with known and previously researched receptors, new peptide sequences can often be found that bind to them.  Galkov et al (Front. Neurosci. (2020) 14 article 335) discusses a new peptide that binds to the well researched protein PAR1 (title), again, well after the priority date of applicant’s invention.  A person of skill in the art, armed with applicant’s disclosure, is simply unable to provide a list of all sequences that bind to an arbitrary receptor or ligand.
d) representative number of samples(a) actual reduction to practice:  Applicants appear to have given one example of a sequence that binds to an antibody.  Given that applicants have claimed polypeptides that contain a sequence that could bind to any receptor or any ligand, this is simply not sufficient to meet the written description requirement.
response to applicant’s arguments
	Applicant argues that she is in possession of the invention because the specification has two examples where the invention was reduced to practice, and discusses other examples.
Applicant's arguments filed 1 Feb, 2021 have been fully considered but they are not persuasive.

	Applicant argues that, because they have provided two examples where the invention was reduced to practice, the disclosure has written description.  It is agreed that applicant has written description of those two variants.  However, it is impossible to extrapolate from those two variants to all possible targeting sequences to all possible targets.  
	Applicant further argues that the disclosure discusses other examples.  Unfortunately, the paragraphs that applicant points to does not discuss variants that link structure with function; some discuss adding or changing 

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 19-23, 32-47, 50-57, and 61-63 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 19, and claims dependent on it, require that a vault particle comprising modified vault proteins.  However, applicant has not stated what the vault protein is compared with to determine if it is modified.  The naturally occurring frog major vault protein has not been modified compared to the frog major vault protein, but has been modified compared to the rat major vault protein.  If an embodiment either reads on the claims or doesn’t read on the claims, based only on an arbitrary comparison, the claims are indefinite.
response to applicant’s arguments
	Applicant argues that the claim has been amended to require a mutation compared to a wild type protein.
Applicant's arguments filed 1 Feb, 2021 have been fully considered but they are not persuasive.

	It is not clear how this overcomes the rejection.  The naturally occurring frog major vault protein is mutated compared to the rat vault protein.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claim(s) 19-23, 32, 33, 35-47, 50, 52-57, and 61-63 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tanaka et al (Sci. (2009) 323 p384-389, cited by applicants) with evidentiary support from the NCBI reference sequences NP 073206 (major vault protein, rat) and NP 0010079939 (major vault protein, frog), both previously cited.

Tanaka et al describes the structure of rat liver major vault protein from X-ray crystallography (title and abstract).  The shoulder domain is between residues 520 and 646 (fig 2).  A comparison of the sequence for the rat MVP, compared to that of the frog, shows a number of mutations, and an insertion in this portion of the molecule:

    PNG
    media_image1.png
    987
    798
    media_image1.png
    Greyscale
(query=rat, sbjct=frog).  This means that, compared to the frog protein, the rat MVP has numerous mutations in this region.  Some of these mutations clearly change the hydrophobicity at that residue (anticipating claims 19, 22, 
response to applicant’s arguments
	Applicants argue that Tanaka et al do not disclose mutating a wild type sequence, and that it is improper to use the NCBI reference sequences as evidentiary references.
Applicant's arguments filed 1 Feb, 2021 have been fully considered but they are not persuasive.

	While it is agreed that Tanaka et al do not disclose mutating a wild type sequence, that is not a claim limitation.  As shown in the rejection, the compounds of Tanaka et al are mutated compared to other major vault proteins in a way that reads on the claims.
	Applicants next argue that the evidentiary reference are improper because they are not used for any of the reasons given in MPEP 2131.01.  However, these references show what the sequence of Tanaka et al is (an inherent property) and that the sequence of Tanaka et al is mutated in the required manner compared to a wild type sequence (an inherent characteristic of the sequence of Tanaka et al).  Applicants appear to be trying to argue that the remainder of the sequence cannot be mutated, but that is not a claim limitation.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 19-23, 32-47, 50-57, and 61-63 are rejected under 35 U.S.C. 103 as being unpatentable over Patel et al (Drug Develop. Deliv. (April 2015)) in view of Smith et al (J. Biol. Sci. (1995) 270 (51) p30486-30490) and Tanaka et al (Sci. (2009) 323 p384-389, cited by applicants).

Patel et al discuss vault particles for drug delivery (abstract).  These are attractive as vehicles for drug delivery as they are naturally occurring, and can be modified for reversible encapsulation of materials (4th page, 1st paragraph).  These modifications can target cell surface receptors, with an example given where the proteins were modified to express a segment that bound to the epidermal growth factor receptor, and others that bound to an anti-EGFR antibody, which is discussed in the context of drug delivery (5th page, 4th paragraph).
The difference between this reference and the instant claims is that this reference does not discuss modifying the unstructured portion of the shoulder region for binding.
Smith et al discuss loop grafting (title), where protein-protein interactions can be created by substituting a biologically active, flexible loop on one protein for a surface loop present in an unrelated protein (abstract).  This can substantially increase the speed and efficiency of using protein engineering to confer novel binding activities to selected proteins (p30486, 2nd column, 3d paragraph).  This reference teaches grafting unstructured loop regions to allow for binding.
Tanaka et al give the structure of a liver vault (title).  There appear to be only a small number of loop domains, most of which appear to face the interior of the vault (fig 2) (i.e. not on the protein surface).  This reference teaches that there are only a limited number of outward facing loop regions.
Therefore, it would be obvious to place the binding sequences of Patel et al on a loop region to easily and quickly develop vault particles that bind to a given receptor, as described by Smith et al.  As this is described as a general method for this purpose, an artisan in this field would attempt this modification with a reasonable expectation of success.

Patel et al teaches modified vault particles that bind to the EGF receptor.  Smith et al and Tanaka et al render obvious placing these modifications on the loop in the shoulder region.  Please note that this is the same area described by applicants, so will have the same features (such as flanking amino acids, etc), rendering obvious claims 19, 20, 22, 23, 32, 33, 35-47, 50-57, and 61-63, .
Patel et al also teaches binding to an anti-EGFR antibody, rendering obvious claim 21.
Different homologs are considered obvious variants or equivalent, rendering obvious claim 34.
response to applicant’s arguments
	Applicant argues that there are a number of differences between Smith et al and the instant claims that render the invention non-obvious, that the rejection misses the limitation of substitution of an outward facing loop, that a person of skill in the art would not pick the unstructured shoulder region of Tanaka et al, and that there is no reasonable expectation of success because Patel et al is not enabled.  The last argument is supported by a declaration under 37 CFR 1.132 by Prof. Gayle Boxx, applicant.
Applicant's arguments filed 1 Feb, 2021 have been fully considered but they are not persuasive.

	Applicants have pointed to a number of teachings of Smith et al and use supporting documentation (which is not of record) to point out areas where Smith et al make mistakes in the structure of the molecules they used.  However, that reference clearly describes taking exposed loops of a polypeptide and substituting a binding region.  If the binding region is smaller than the original loop, there is a deletion, if longer, an insertion (in addition to the substitution of the original loop amino acids).  While it is agreed that Smith et al are not talking about vault proteins, that limitation is made up by Patel et al.  The fact that there are some differences in the loop of the protein used by Smith et al and the loop of the vault protein that applicant is modifying is not relevant – the prior art is relevant for all that it reveals, not just the embodied examples (MPEP 2123).

	Applicant has argued that a person would not pick the unstructured shoulder region, but have not explained why the rationale in the rejection for selecting that region, that it is one of a small number of regions that meet the broad requirements of Smith et al, is improper or invalid.  Applicant’s rationale is merely a statement of the differences between the compounds of Smith et al and the compounds of Tanaka et al, with a conclusory statement that it is not obvious.  Without an explanation as to why these differences make it unobvious, this is not sufficient to overcome the rejection.
	Finally, applicant argues that there is no reasonable expectation of success because Patel et al is not enabled.  In her declaration, applicant points to the two papers cited by Patel et al as modified vault proteins (Herrmann et al and Kichkhoefer et al) and argues that they do not demonstrate that they have made what they have said they have made.  However, prior art is presumed to be enabled (MPEP 2121(I)).  Both Herrmann et al and Kichkhoefer et al state in their abstracts that they have made modified vault particles.  Applicant argues that they need additional information and an experiment of Herrmann et al that failed is consistent with the authors of the reference not actually making the particles.  However, the authors of those papers, and the reviewers that reviewed the manuscripts all believed that they accurately describe the synthesis of modified major vault particles.  Applicant has pointed to no citation that teaches that these two references were incorrect, nor has she pointed out any clear errors that were overlooked by everyone else who examined the manuscript before publication.  The mere fact that additional characterization could be done, or some embodiments may not work, is not enough to overcome the presumption that the prior art is enabled.

New Rejections
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


first rejection
Claim 62 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Please note that this rejection is necessitated by amendment.
Claim 62 is dependent on claim 1, which has been canceled.  It is therefore impossible to determine what limitations this claim has, rendering it indefinite.  For purpose of examination, this will be treated as dependent from claim 19.  

second rejection
Claims 44,and 46 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Please note that this rejection is necessitated by amendment.
Both claims 44 and 46 require a parameter of the particle to be “about” some value.  While this clearly allows the value to be outside the described value, how much it can be outside is not clear.  About is defined on paragraph 40 to be “near the stated amount by about 10%, 5%, or 1%.”  Note that this is not an exact definition, so does not rescue the claims from being indefinite.

third rejection

Claim 46 lists a number of overlapping ranges.  If an embodiment reads on one, but not another, it is not clear if the claim limitations have been met.  

Claim Rejections - 35 USC § 112(d)
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 20, 22, 23, 32, 35-40, 52, 53, 56, 57, 61, and 63 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 20 expresses the exact same limitations as claim 19, with the addition of binding to a receptor or ligand on a cell or not on a cell.  That is every possibility and so is not limiting.  Claim 22 requires that the peptide be on the outer face of the MVP, but that limitation is found in claim 19.  Many of the remaining claims describe limitations that merely describe the shoulder region and the areas around it; while these are not spelled out in earlier claims, they are the same regions and so are inherent.  Or they describe every possibility of a genus described in a previous claim.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.  Please note that this rejection is necessitated by amendment.

Claim Rejections - 35 USC § 103
The legal basis for rejections under this statue was given above, and will not be repeated here.

second rejection
Claims 19-23, 32-48, 50-58, and 61-63 are rejected under 35 U.S.C. 103 as being unpatentable over Patel et al (Drug Develop. Deliv. (April 2015)) in view of Smith et al (J. Biol. Sci. (1995) 270 (51) p30486-30490), Tanaka et al (Sci. (2009) 323 p384-389, cited by applicants) and Lobbestael et al (BMC Biotechnol. (2010) 10(16)).  Please note that this rejection is necessitated by amendment.
The teachings of Patel et al, Smith et al, and Tanaka et al were given in the first rejection under this statute, above, and will not be repeated here.  Please note that these references render obvious claims 19-23, 32, 33, 35-47, 50-57, and 61-63.
The difference between these references and the remaining claims is that these references do not discuss a FLAG tag (SEQ ID 6).
Lobbestael et al discuss detection of transgene expression in the brain using epitope tags (title), including FLAG (abstract).  This allows for detection of expressed vs. endogenous proteins (abstract), even when antibodies to the protein are unavailable or are too costly and/or time consuming (for generating antibodies) to be practical (1st page, 2nd column, 1st paragraph).  By placing an epitope tag on the protein, the protein can be detected in a very specific and sensitive manner with well characterized commercially available antibodies (p1, 2nd column, 1st paragraph, continues to p2, 1st column, 1st paragraph).  Note that one of the tags used is identical with SEQ ID 6 of applicants (table 1, 3d page, 1st column, bottom of page).  This reference teaches the use of FLAG tag to trace a protein.
Therefore, it would be obvious to use a FLAG tag in the invention of Patel et al, to allow specific and sensitive tracing of the construct with well characterized commercially available antibodies, as described by Lobbestrael et al.  As epitope tags are commonly used for this purpose, an artisan in this field would attempt this modification with a reasonable expectation of success. 

third rejection
s 19-23, 32-47, 49-56, and 59-63 are rejected under 35 U.S.C. 103 as being unpatentable over Patel et al (Drug Develop. Deliv. (April 2015)) in view of Smith et al (J. Biol. Sci. (1995) 270 (51) p30486-30490), Tanaka et al (Sci. (2009) 323 p384-389, cited by applicants), and Chen et al (App. Radiation and Isotopes 2008) 66 p497-505).  Please note that this rejection is necessitated by amendment.
The teachings of Patel et al, Smith et al, and Tanaka et al were given in the first rejection under this statute, above, and will not be repeated here.  Please note that these references render obvious claims 19-23, 32-47, 50-57, and 61-63.
The difference between these references and the remaining claims is that these references do not discuss a gastrin peptide tag (SEQ ID 3).
	Chen et al discuss a radiotherapeutic for gastrin releasing peptide receptor positive tumors (title).  This used a targeting peptide, QWAVGHLM (identical to SEQ ID 3 of the instant claims), a bombesin like agonist with high affinity for gastrin releasing peptide receptors (abstract).  This reference teaches a peptide identical with SEQ ID 3 of the instant claims can be used as a targeting sequence.
	Therefore, it would be obvious to use the sequence of Chen et al, to target the particle as a drug delivery system as described by Patel et al.  As Chen et al teach that the sequence is effective to deliver drugs to a therapeutically relevant cell population, an artisan in this field would attempt this sequence with a reasonable expectation of success.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRED REYNOLDS whose telephone number is (571)270-7214.  The examiner can normally be reached on M-Th 9-3:30.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry Riggs can be reached on 571-270-3062.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/FRED H REYNOLDS/Primary Examiner, Art Unit 1658